Citation Nr: 0735846	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  06-05 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for anxiety disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from May 1978 to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The veteran and a friend testified before the undersigned 
Veterans Law Judge via videoconferencing technology in August 
2007.  A transcript of his hearing has been associated with 
the record.


FINDING OF FACT

Anxiety disorder is manifested by occupational and social 
impairment with deficiencies in most areas due to anxiety, 
depression, irritability, reduced concentration, obsessional 
rituals, social withdrawal, and reduced stress tolerance.


CONCLUSION OF LAW

The criteria for a rating of 70 percent for anxiety disorder 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.125, 4.123, 4.127, 4.129, 4.130, Diagnostic Code 
9440 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in July 
2005, after the enactment of the VCAA.  

A letter dated in September 2005 discussed the evidence 
necessary to support the veteran's claim for increase.  It 
invited the veteran to submit evidence demonstrating that his 
adjustment disorder had increased in severity.  The veteran 
was asked to indicate whether he had received recent 
treatment at a VA facility.  The evidence of record was 
listed, and the veteran was told how VA would assist him in 
obtaining evidence supportive of his claim.  

A March 2006 letter discussed the manner in which VA 
determines disability evaluations and effective dates.  

An October 2006 letter discussed the status of a request for 
records, made by the RO to an identified treatment source.  A 
March 2007 letter instructed the veteran to submit mental 
health treatment records and counseling notes from October 
2006 to the present.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  The veteran was afforded the opportunity to 
testify before the undersigned.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Factual Background

The veteran submitted the instant claim for increase in July 
2005.  On VA examination in September 2005, he was polite, 
courteous, and fairly friendly.  He appeared to be 
experiencing a fair amount of anxiety, which persisted 
throughout the examination.  He presented well socially and 
had no unusual behaviors or mannerisms.  He was not guarded 
or defensive.  He spoke in complete sentences and his speech 
was easily understood.  No cognitive difficulties were 
detected.  The veteran was alert and oriented.  The examiner 
noted that the veteran performed census work after leaving 
service, and eventually obtained employment with the Postal 
Service.  The veteran reported that his ability to perform 
his duties had decreased over time due to his ongoing 
physical problems.  He indicated that he had always gotten 
along well with others in a work setting, including his 
employment with the Postal Service.  He stated that he had a 
few friends and generally got along with others on a 
superficial basis.  The examiner noted that the veteran had 
received no formal mental  health treatment, and that his 
physician had suggested some medications for anxiety.  The 
veteran described a number of symptoms suggestive of anxiety.  
He related that his friends had told him that he was 
irritable when he was under stress.  He reported increasing 
trouble with concentration and noted that he was more 
agitated and withdrawn.  He described chest pain, acid 
reflux, grinding his teeth, excessive worrying, occasional 
panic feelings, and some obsessional compulsive features.  He 
also reported engaging in checking behavior.  The veteran 
denied depression but endorsed some reduction in sleep.  He 
stated that he had occasional suicidal thoughts but no plan 
or intent.  He attributed low energy to reduced sleep.  The 
examiner noted that some of the reduced sleep was due to the 
veteran's working the night shift.  

On mental status examination, the veteran maintained good eye 
contact and his voice was normal in tone and pace.  Affect 
was one of anxiety which was consistent with the veteran's 
underlying mood.  The veteran exhibited mild psychomotor 
retardation in the form of mild tremulousness.  He had some 
difficulties tracking the conversation, suggesting that 
concentration was reduced due to anxiety.  His thinking was 
logical and goal-oriented, with no sign of a thought 
disorder.  The diagnosis was adjustment disorder with 
depression, and the examiner opined that it was secondary to 
reduced physical functioning.  He related that a more serious 
problem was related to the veteran's level of anxiety, and 
also diagnosed anxiety disorder not otherwise specified.  He 
determined that the veteran's Global Assessment of 
Functioning (GAF) score was 60, and noted that the veteran 
had been able to maintain employment.  He indicated that the 
veteran had reduced stress tolerance and concentration, but 
that it was not at a level that would preclude employment.  
He also indicated that the veteran as intellectually capable 
but might need detailed instructions repeated or written down 
due to reduced concentration.  He noted that the veteran had 
good social skills and had denied having any difficulties 
interacting with others in the work setting.  He pointed out 
that while the veteran had become somewhat more socially 
withdrawn in his personal life, he was able to maintain some 
social contact when it met his needs.  He indicated that that 
veteran's judgment and insight were intact.

An additional VA examination was carried out in August 2006, 
by the same provider who conducted the September 2005 
examination.  The examiner indicated that although the 
veteran seemed to experience a significant amount of anxiety 
throughout the interview, he was polite and courteous.  He 
presented in a reasonable social fashion with no unusual 
behaviors or mannerisms.  He was open and verbal.  The 
veteran reported that he continued to work at the post office 
but that his job performance had declined due to his ongoing 
physical problems.  He described a number of problems at work 
centering on possible discrimination due to his wrist 
difficulties.  The examiner also noted that the veteran had 
some self imposed stress at work caused by his strong work 
ethic and desire to be productive.  The veteran reported that 
he got along well with most of his coworkers, but commented 
that some of them were negative toward him.  He expressed 
frustration that he could not perform at previous levels due 
to his physical problems.  He noted that his frustration had 
impacted his concentration.  He indicated that he continued 
to have some friends but had become more socially withdrawn.  
He stated that he was more agitated with family and commented 
that little things set him off.  The examiner noted that the 
veteran had been followed by a mental health counselor for 
the previous 10 weeks, and that he was addressing 
organization and his obsessive-compulsive tendencies.  The 
veteran described a number of characteristics suggestive of a 
compulsive disorder, and that his checking behavior increased 
with stress.  He also described symptoms suggestive of 
depression, and expressed his belief that his life was out of 
control.  He reported that he was sleeping more but that his 
sleep was not restorative.  He also reported low energy, but 
the examiner noted that in spite of that the veteran had good 
motivation to pursue activities.  

On mental status examination, the veteran maintained good eye 
contact and his voice was normal in tone and pace.  Affect 
appeared to be one of significant anxiety.  The veteran also 
noted that he was somewhat dysphoric.  He had mild problems 
tracking the conversation and on several occasions had to 
refer to his notes in order to recall the topic at hand.  
Psychomotor activity was within normal limits.  The veteran's 
memory appeared to be functionally intact.  The veteran's 
thinking was logical and goal-oriented, and there were no 
indications of a thought disorder.  The examiner concluded 
that the diagnosis of anxiety disorder not otherwise 
specified, with features of generalized anxiety and 
obsessive-compulsive features was warranted.  He noted that 
the veteran also had elements of depression, with a diagnosis 
of dysthymic disorder being most descriptive.  He indicated 
that the diagnosis of adjustment disorder was no longer 
appropriate.  He determined that the veteran's GAF score was 
55 to 60, and that the veteran had significant psychological 
difficulties in the form of anxiety and depression.  He noted 
that the veteran was able to maintain employment but had 
become more socially isolated since he was last seen.  He 
pointed out that the veteran might need detailed instructions 
repeated or written down because of his reduced 
concentration.  He indicated that the veteran's stress 
tolerance appeared to be reduced and that although he could 
engage in activities of daily living he was mildly limited by 
his checking behavior.  

Treatment records from Western Montana Mental Health indicate 
that the veteran was seen regularly from January 2006 to 
March 2007.  The January 2006 intake assessment notes the 
veteran's report of difficulty sleeping, nightmares, 
nervousness, crying spells, distrust of others, problems with 
his temper, fatigue, difficulty making decisions, sadness, 
and worry.  He also indicated that he experienced 
gastrointestinal disturbance and chronic diarrhea.  
Depression, anxiety, and excessive worry are noted.  The 
treatment notes reflect a diagnosis of generalized anxiety 
disorder.

A February 2007 treatment report by the veteran's 
psychiatrist, E.J.E., M.D. reflects the veteran's report of a 
difficult week at work.  He discussed a problem he was having 
with his wrist.  He indicated that he was having trouble 
focusing at work, due to a feeling of sadness and worry about 
his future employment status and his future ability to work.  

On VA examination in April 2007, the veteran appeared to 
experience a fair amount of anxiety, and his anxiety level 
did not diminish as the interview progressed.  He was mildly 
socially withdrawn but was able to present in a reasonable 
social fashion.  No unusual behaviors or mannerisms were 
noted.  The veteran tended to be mildly over-inclusive, but 
the examiner felt that such was a function of his obsessive-
compulsive personality style, and the veteran was easily 
redirected.  No cognitive difficulties were noted.  The 
veteran was alert and oriented.  He reported that he remained 
employed by the Postal Service and that he had difficulty due 
to his physical limitations.  He related that he was under 
stress at work because of his inability to physically perform 
all of the duties expected of him.  He stated his belief that 
some of his coworkers resented him because he could not do 
his job as fast as others.  The veteran reported that he had 
recently married a woman he met on the internet.  He 
indicated that he generally kept to himself but that he did 
interact with family.  He related that he did not make 
friends easily because of his tendency toward depression and 
anxiety.  He reported that he continued to experience ongoing 
depression and described his sleep as poor, especially if his 
anxiety level was high.  He denied suicidal thoughts.  He was 
somewhat anhedonic in that he did not pursue past activities 
which were pleasurable in the past.  The examiner noted that 
it was difficult to determine whether the veteran did not 
pursue physical activities because of his physical 
limitations as opposed to depression.  He indicated that a 
more severe problem appeared to be related to the veteran's 
ongoing anxiety.  The veteran reported that he tended to 
obsess over problems and engage in compulsive behavior.  He 
indicated that his concentration at work was reduced due to 
excessive worrying.  He stated that he rarely felt relaxed 
and tended to obsess over life's problems.  In terms of 
concentration, the examiner noted that the veteran used a 
divider for his medications and that he had trouble retaining 
new information at work.  He also noted that distractibility 
increased when the veteran was under any type of stress.  

On mental status examination, the veteran maintained good eye 
contact and his voice was normal in tone and pace.  His 
affect was serious and he did not smile during the interview.  
He described his underlying mood as dysphoric, worried, and 
anxious.  He noted that he had difficulty relaxing even when 
pursuing pleasurable activities.  He was able to track the 
conversation well but did report reduced concentration in 
other situations, including work.  Psychomotor activity was 
within normal limits.  His memory appeared to be functionally 
intact.  His thinking was logical and goal oriented and there 
were no indications of a thought disorder.  The diagnoses 
were generalized anxiety disorder, obsessive-compulsive 
disorder, and depressive disorder not otherwise specified.  
The examiner assigned a GAF score of 55-60, noting that the 
veteran's anxiety disorder had increased in severity since he 
was last seen for a VA examination.  However, he noted that 
in spite of the increased symptoms, the veteran had been able 
to maintain stable employment.  He indicated that the veteran 
led a somewhat isolated lifestyle but that he had recently 
married.  He also noted that the veteran had contact with one 
friend and family members, and that he demonstrated adequate 
social skills during the interview.  He pointed out that the 
veteran might require detailed instructions or written 
instructions because of reduced concentration and focus.  He 
indicated that the veteran could perform simple, repetitive 
work and could engage in most normal activities of daily 
living within his physical limitations.  He noted that the 
veteran's stress tolerance was reduced as reflected by his 
tendency to withdraw and obsess over relatively minor 
stressors.  

In an August 2007 statement, the veteran asserted that he had 
difficulty with his memory, and that he used a checklist so 
that he remembered important tasks.  He indicated that he was 
treated poorly at work due to physical limitations ordered by 
his orthopedic surgeon.  He indicated that he had become more 
isolated.  He related that he continued to have 
gastrointestinal problems that were exacerbated by stress.  
He pointed out that he suffered from fatigue and problems 
concentrating.

An August 2007 letter from the veteran's sister indicates 
that the veteran could not concentrate for any length of time 
and became easily agitated and frustrated.  She stated that 
the veteran was unable to communicate his thoughts in a clear 
and concise manner, either verbally or in writing.  

At his August 2007 hearing, the veteran testified that he was 
on medication.  He indicated that he had frequent crying 
spells, the frequency of which depended on how much stress he 
was under.  He stated that he was not at ease among his 
coworkers.  He related that he lost his temper three or four 
times per week, depending on his stress level.  He described 
his problems with concentration and also noted that he was 
constantly tired.  He also noted that he was sad most of the 
time.  He related that he had nightmares and night sweats, 
and that he used medication to help him sleep.  He stated 
that he experienced panic when he could not find things.  He 
indicated that he used written instructions to help him 
recall things.  A friend of the veteran testified that he 
maintained contact with the veteran twice per week or more.  
He related that he had ridden in the veteran's car and that 
the veteran had trouble driving under stress.  The veteran 
and his friend asserted that he had become worse since he had 
been on  medication.  His friend stated that the veteran had 
stopped maintaining his home and car.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

Adjustment disorder is evaluated pursuant 38 C.F.R. § 4.130, 
Diagnostic Code 9440, which provides for a 30 percent 
disability rating when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9440 (2007).  

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-
50 is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflict with peers or co-workers).  Id.

The AOJ has classified the disability as anxiety disorder not 
otherwise specified with features of anxiety and elements of 
depression, previously adjustment disorder with depression, 
anxiety and diarrhea.  For purposes of the appeal, the Board 
shall use the term anxiety disorder, but considers all 
elements of the disability.

Upon careful review of the record, the Board has determined 
that the veteran's adjustment disorder warrants a 70 percent 
evaluation.  In this regard, the Board notes that throughout 
the pendency of this appeal, the veteran has presented for 
three VA examinations by the same examiner.  The examiner 
specifically noted that the veteran's symptoms have worsened 
at each consecutive examination.  Over time, it has been 
noted that the veteran has become more socially withdrawn.  
He has reported that he has contact with only two of his 
siblings and that he has difficulty at work.  His anxiety 
causes reduced concentration, which impacts his ability to 
perform his job.  He suffers from obsessional checking 
behaviors and indicates that he must use a checklist at home 
and at work.  The VA examiner has concluded that the veteran 
might require detailed instructions to be repeated or written 
instructions when performing more complex tasks because of 
reduced concentration and focus.  He also noted the veteran's 
tendency to withdraw and obsess over relatively minor 
stressors, which indicates difficulty in adapting to 
stressful situations.  In summary, the Board concludes that 
the veteran's psychological symptoms are indicative of 
occupational and social impairment with deficiencies in most 
areas.  Accordingly, a 70 percent evaluation is warranted.

However, entitlement to a 100 percent evaluation is not 
warranted, as the evidence does not reflect total 
occupational and social impairment.  The record does not 
demonstrate gross impairment in thought processes or 
communication.  Rather, the veteran has been noted to 
communicate clearly, with logical and goal-oriented speech.  
There have been no indications of a thought disorder.  While 
the veteran has indicated that he has experienced occasional 
suicidal thought, he has denied plan and intent.  He has been 
fully oriented, with no cognitive difficulties.  While the 
hearing testimony suggests that the veteran has not 
maintained his home or car, he has presented with good 
hygiene and the VA examiner has indicated that he is able to 
engage in most normal activities of daily living within his 
physical limitations.  Thus, the Board concludes that a 70 
percent evaluation is most appropriate in this case.

ORDER

Entitlement to an evaluation of 70 percent for anxiety 
disorder is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


